Citation Nr: 1750681	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-05 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee condition.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disability.

3.  Whether new and material evidence has been received to reopen the claim of service connection for ulcerative stomatitis.

4.  Entitlement to a rating in excess of 10 percent for bilateral corneal scarring secondary to previous herpes simplex keratitis. 

5.  Entitlement to a compensable rating for bilateral hearing loss.

6.  Entitlement to a rating in excess of 30 percent for migraine headaches.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent 


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1967 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana and April 2016 and June 2016 rating decisions issued by the RO in Salt Lake City, Utah.  Jurisdiction of the appeal is with the RO in Salt Lake City, Utah.

In a May 2016 decision, the Board determined that the issue of entitlement to a TDIU had been raised by the evidence of record.  The claim was remanded for additional evidentiary development.  A review of the record shows that the RO has complied with the remand instructions regarding the TDIU claim.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that in the April 2016 rating decision, the RO, in pertinent part, denied entitlement to a rating in excess of 10 percent for bilateral corneal scarring and entitlement to a compensable rating for bilateral hearing loss.  Additionally, it was determined that new and material evidence had not been received to reopen the previously denied claims of service connection for a cervical spine condition, ulcerative stomatitis, and a right knee disorder.  The Veteran filed notice of disagreement in May 2016.  Thereafter, a Statement of the Case was issued on August 1, 2016, in which it was noted that the Veteran had 60 days to file a substantive appeal.  A substantive appeal (VA Form 9) was received in September 2016.  Although the Veteran only provided argument in support of the migraine headaches claim adjudicated herein, he indicated that he wanted to appeal all issues listed on the Statement of the Case and any Supplemental Statement of the case that the local VA office sent to him.  The Board finds that the September 2016 VA 9 is also a substantive appeal for the claims addressed in the August 1, 2016 Statement of the Case.  Although the claims have not been certified, it does not appear that the RO is continuing to develop the claims.  Therefore, the Board will take jurisdiction of them.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2015 decision, the Board reopened the previously denied claim of service connection for ulcerative stomatitis and denied the underlying service connection claim.  The Board also denied entitlement to service connection for a cervical spine disability and a right knee condition.  

2.  The Veteran did not appeal the Board's December 2015 decision.  

3.  The evidence received since the final December 2015 Board decision denying service connection for ulcerative stomatitis, a cervical spine disability, and a right knee condition does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims.

4.  The Veteran's bilateral corneal scarring has been manifested by no worse than corrected distance visual acuity of 20/80 for the right eye and 20/40 or better for the left eye.

5.  Audiometric testing conducted shows that the Veteran's service-connected bilateral hearing loss disability has been manifested by no more than level I hearing loss in both the right and left ears.

6.  The Veteran's migraine headache disability has been manifested by characteristic prostrating attacks occurring on an average once per month.  His disability has not been manifested by very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The December 2015 Board decision denying service connection for ulcerative stomatitis, a cervical spine disability, and a right knee condition is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has not been received to warrant reopening of the claims of service connection for ulcerative stomatitis, a cervical spine disability, and a right knee condition.  38 U.S.C.A. § 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for a rating in excess of 10 percent for bilateral corneal scarring secondary to previous herpes simplex keratitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.76, 4.79, Diagnostics Code 6018 (2017).

4.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

5.  The criteria for a rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Petition to Reopen Previously Denied Claims of Entitlement to Service Connection for Ulcerative Stomatitis, a Cervical Spine Disability, and a Right Knee Condition

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Factual Background and Analysis

Historically, the issue of service connection for ulcerative stomatitis was denied in a January 1971 rating decision because there was no finding for the claimed condition on examination.  The Veteran did not appeal the January 1971 rating decision.  Thereafter, in a July 2013 rating decision, the RO confirmed and continued the previous denial of service connection for ulcerative stomatitis.  Service connection for a cervical spine disability and a right knee condition was also denied.  The Veteran filed a timely appeal.  In a December 2015 decision, the Board reopened the claim of service connection for ulcerative stomatitis.  Additionally, the Board denied service connection for ulcerative stomatitis, a cervical spine disability, and a right knee condition.  In so doing, the Board noted that there was no evidence of diagnoses of the claimed conditions.  

The December 2015 Board decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

The appellant now seeks to reopen the previously denied claims of service connection for ulcerative stomatitis, a cervical spine disability, and a right knee condition.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

The evidence of record at that time of the December 2015 Board decision included service treatment records, VA treatment records, and the report of a May 2013 VA general examination.  

The evidence received since the December 2015 Board decision includes additional VA and private treatment records.  

The Board has carefully considered the record, with particular attention to the additional evidence received since the final December 2015 Board decision.  After considering this additional evidence, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

In this regard, the evidence does not relate to an unestablished fact necessary to substantiate the claims.  Specifically, the evidence does not show diagnoses of ulcerative stomatitis, a cervical spine disability, or a right knee condition.  The Board concludes that this evidence neither triggers VA's duty to assist nor raises a reasonable possibility of substantiating the claims.

For these reasons, the Board finds that the additional evidence received since the final December 2015 Board decision is not new and material within the meaning of 38 C.F.R. § 3.156(a).  Consequently, the Board finds that new and material evidence has not been received and the claims of service connection ulcerative stomatitis, a cervical spine disability, and a right knee condition are not reopened.  The benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Entitlement to Increased Ratings for Bilateral Corneal Scarring, Bilateral Hearing Loss, and Migraine Headaches

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).




Bilateral Corneal Scarring

The Veteran's bilateral corneal scarring is currently rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.79, Diagnostic Code 6018 pertaining to chronic conjunctivitis.

Under this Diagnostic Code 6018, a 10 percent rating is assigned for active conjunctivitis with objective findings, such as red, thick conjunctivae, mucous secretion.  Inactive conjunctivitis is rated on the basis of residuals, such as visual impairment and disfigurement (Diagnostic Code 7800).  38 C.F.R. § 4.79, Diagnostic Code 6018. 

With respect to visual impairment, a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or corrected visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2017).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity is 20/70 in one eye and 20/50 in the other eye.  Id.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/70 in both eyes; (2) corrected visual acuity is 20/100 in one eye and 20/70 in the other eye; (3) corrected visual acuity is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity is 15/200 in one eye and 20/50 in the other eye; or (5) corrected visual acuity is 10/200 in one eye and 20/40 in the other eye.  Id.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in one eye and 20/70 in the other eye; (2) corrected visual acuity is 15/200 in one eye and 20/70 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/50 in the other eye.  Id.

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in both eyes; or (2) corrected visual acuity is 10/200 in one eye and 20/70 in the other eye.  Id.

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in one eye and 20/100 in the other eye; (2) corrected visual acuity is 15/200 in one eye and 20/100 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/100 in the other eye.  Id.

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in both eyes; (2) corrected visual acuity is 15/200 in one eye and 20/200 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/200 in the other eye.  Id.

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 15/200 in both eyes; or (2) corrected visual acuity is 10/200 in one eye and is 15/200 in the other eye.  Id.

A 90 percent disability rating is warranted for impairment of central visual acuity when corrected visual acuity is 10/200 in both eyes.  Id.

Visual acuity will be evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76(b) (2017).  

As for visual field impairment, 30 percent disability ratings are warranted for homonymous hemianopsia, bilateral loss of temporal half of visual field, and for bilateral loss of inferior half of visual field.  38 C.F.R. § 4.79, Diagnostic Code 6080. 

Facial disfigurement is evaluated under Diagnostic Code 7800.  Diagnostic Code 7800 provides that a 30 percent disability rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; for two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Factual Background

Private treatment records dated in July 2015 note treatment for non-service-connected cataracts.  However it was documented that the appellant had a corneal scar.  On examination, the Veteran had corrected distance vision of 20/30 in the right eye and 20/20 in the left eye.  Corrected near vision was 20/32 for the right eye and 20/25 for the left eye.  A December 2015 record showed corrected distance vision for the right eye of 20/80 and 20/25 for the left eye.  It was noted that the best corrected final distance vision was 20/60 for the right eye and 20/20 for the left eye.  A February 2016 record revealed corrected distance vision of 20/40 for the right and 20/20 for the left eye.  

The Veteran provided the report of a January 2016 eye conditions disability benefits questionnaire completed by a private physician.  The physician reported diagnoses of a history of bilateral HSV keratitis, corneal scarring, age related nuclear cataract, and epithelial membrane OU.  He noted that the Veteran had a cataract removed from his right eye in September 2015.  He subsequently underwent an epithelial membrane peel in an attempt to rehabilitate his vision in the right eye in December 2015.  He noted that after the above-referenced surgeries, vision in the right eye is limited by corneal scarring.  The physician noted that there is also corneal scarring in the left eye.  

On physical examination, corrected distance and near vision was 20/50 for the right eye and 20/40 or better for the left eye.  There was no anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  There were also no visual field defects found on examination.  The examiner indicated that the Veteran's decrease in visual acuity or other visual impairment was due to the corneal scarring in both eyes.  However, he indicated that with regard to the impaired vision of the left eye, how much of the decreased acuity is due to the cataract and how much is due to the corneal scarring must be determined after cataract extraction.  He also determined that the conditions did not cause scarring or disfigurement.  

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for bilateral corneal scarring.

At the outset, the Board notes that a 10 percent rating is the maximum rating under Diagnostic Code 6018.  Thus, the Board has considered whether higher ratings are warranted based on visual impairment or disfigurement.  

The Veteran's bilateral corneal scars have been manifested by, at worst, corrected distance visual acuity of 20/80 for the right eye and corrected distance visual acuity of 20/40 for the left eye.  Applying the findings to the applicable rating criteria yields a 10 percent disability rating.  The Board acknowledges that the rating criteria do not provide a rating for vision in one eye 20/80 and vision in the other eye 20/40.  However, the Board considered the visual impairment under the criteria for visual impairment of 20/100 in one eye and 20/40 in the other and visual acuity of 20/70 in one eye and 20/40 in the other eye.  A higher rating was not warranted under such criteria.  Thus, a rating in excess of 10 percent based on impairment of central visual acuity is not warranted.  38 C.F.R. § 4.79, Diagnostic Code 6066.

The Board also considered whether a higher rating is warranted based on impairment of visual fields.  However, there was no finding of homonymous hemianopsia, bilateral loss of temporal half of visual field, and for bilateral loss of inferior half of visual field.  Notably, the private physician indicated that there were no visual field impairment found on examination.  As such, a higher rating is not warranted for impairment of visual fields.  38 C.F.R. § 4.79, Diagnostic Code 6080.

Additionally, the physician indicated that there was no disfigurement or scarring due to the bilateral corneal scaring.  Therefore a rating in excess of 10 percent under Diagnostic Code 7800 is not warranted.  38 C.F.R. § 4.118.  

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule.  However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's service-connected bilateral corneal scarring.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Code 6100.  Under VA regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2017). 

This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2017).  Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. 
§ 4.85(e).

The regulatory provisions also provide two circumstances under which alternative tables can be employed.  One is where the puretone thresholds in each of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2017).

Factual Background

The Veteran underwent a VA audiological examination in April 2016.  He exhibited puretone thresholds, in decibels as follows:



Hz   



500
1000
2000
3000
4000
RIGHT
45
45
35
45
45
LEFT
50
55
50
70
65

The average puretone threshold was 43 in the right ear and 60 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 100 percent for both ears.  With regard to the functional impact of the hearing loss disability, the examiner indicated that the condition impacted ordinary conditions of daily life, including the ability to work.  Specifically, the Veteran indicated that he had difficulty understanding speech in noise.    

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss.

As set forth above, the Veteran underwent a VA audiometric examination for compensation purposes to evaluate his hearing acuity.  Audiological testing showed that the Veteran had an average puretone threshold of 43 decibels on the right with speech discrimination of 100 percent.  He exhibited an average puretone threshold of 60 decibels on the left with speech discrimination of 100 percent.  Applying these audiological findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I in both the right and left ears.  Under Table VII in the Rating Schedule, therefore, the criteria for an initial compensable rating have not been met with respect to these audiometric findings.  38 C.F.R. § 4.85, Diagnostic Code 6100.  There is no other probative evidence of record upon which to establish a higher rating.  

The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of this audiometric examination shows that the alternative table is not applicable.

In sum, throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by his current evaluation.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the claim of entitlement a compensable rating for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Migraine Headaches

The Veteran's migraine headaches are currently rated as 30 percent disabling under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 pertaining to migraine headaches.

Under this Diagnostic Code 8100, a 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a Diagnostic Code 8100.

The Board observes that the rating criteria do not define "prostrating."  Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).

Similarly, the rating criteria also do not define "severe economic inadaptability."  However, the Court has indicated that, while there need not be a showing of unemployability, at a minimum, there should be an indication that the headaches are capable of interfering with the ability to earn money from work.  Pierce v. Principi, 18 Vet. App. 440 (2004).

Factual Background

The Veteran was provided a VA examination in February 2016.  At the time of the examination, the Veteran reported that headaches occurred "24/7."  He indicated that the headaches worsened throughout the day.  The headache pain was described as dull pain which starts at the top of the head and moves to the eyes.  Photo/phono sensitivity was reported.  The Veteran stated the "he goes prostate for approximately 10 to 15 minutes."  The Veteran stated that nothing improved the headaches, however, the condition was aggravated with watching television, working on a computer for longer than 30 minutes, noise, and light.  Although the Veteran reported that he took pain medication, the VA examiner noted that the Veteran's treatment plan did not include taking medication for the diagnosed condition.  With regard to the impact of the migraine headaches on the Veteran's ability to work, the Veteran reported that he is semi-retired and was self-employed with estate planning and insurance.  He stated that being on a computer aggravates his headaches which lead to him being unproductive.  

The examiner noted that symptoms associated with the appellant's headache pain include constant head pain on both sides of the head.  He also experienced non-headache symptoms of sensitivity to light and sound.  With regard to prostrating attacks of head pain, the examiner determined that the Veteran had characteristic attacks of migraine/non-migraine headache pain that occurred once every month.  However, the examiner indicated that the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of sever economic inadaptability.  He determined that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, and/or symptoms related to his migraine headache disability.  

In the appellant's substantive appeal received in September 2016, his representative argued that the evidence shows that the Veteran had prostrating headaches on a daily basis.  He also asserted that the Veteran's service-connected migraine headaches contributed substantially to his early retirement.  

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for migraine headaches.  

As delineated above, the clinical evidence of record shows that the Veteran's migraine headache disability has been manifested by characteristic prostrating attacks occurring on average once a month over the last several months.  The Board finds that the record, both lay and clinical, does not show that the appellant's migraine headaches were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In reaching this determination, the Board acknowledges that during the February 2016 VA examination, the Veteran reported that he "goes prostrate for approximately 10 to 15 minutes" during headaches.  However, given the duration of the claimed headache attacks, the Board finds that the Veteran's disability does not rise to the level of a 50 percent rating, which requires the completely prostrating headache episodes to be prolonged.  Questions of whether the reported headache attacks are completely prostrating notwithstanding, because the episodes last only 10 to 15 minutes, they are not prolonged and a 50 percent rating is not warranted.  

Moreover, the examiner determined that the Veteran only had characteristic prostrating attacks once every month.  The Board assigns more probative weight to the findings of the VA examiner, given his objectivity, as well as his clinical training which provides a more reasoned basis upon which to determine whether the reported headaches are completely prostrating, as contemplated by the schedular criteria.  The Board has also considered the assertions of the Veteran's representative to the effect that the Veteran's headache disability contributed to his early retirement.  However, the VA examiner's determination, after examining the Veteran, considering his medical history, and his reported headache symptoms, determined that the Veteran's headaches were not productive of severe economic inadaptability.  The Board finds that the examiner's objective findings are entitled to more probative weight than the arguments of the Veteran's representative.  For the foregoing reason, the Board concludes that the preponderance of the evidence is against the assignment of the next-higher 50 percent higher rating at any time during the period on appeal.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule.  However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the Veteran's service-connected migraine headaches.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having not been received, the application to reopen the previously denied claim of entitlement to service connection for a right knee condition is denied.

New and material evidence having not been received, the application to reopen the previously denied claim of entitlement to service connection for a cervical spine disability is denied.

New and material evidence having not been received, the application to reopen the previously denied claim of entitlement to service connection for ulcerative stomatitis is denied.

Entitlement to a rating in excess of 10 percent for bilateral corneal scarring secondary to previous herpes simplex keratitis is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied. 

Entitlement to a rating in excess of 30 percent for migraine headaches is denied.


REMAND

The Veteran asserts that he is unemployable due to his service-connected disabilities. 

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD) (30 percent disabling); migraine headaches (30 percent disabling); bilateral corneal scarring (10 percent disabling); tinnitus (10 percent disabling); pilonidal cyst surgical scar (10 percent disabling); and bilateral hearing loss(noncompensable). His combined disability rating is 60 percent.  Thus, he does not meet the threshold requirements for a TDIU on a schedular basis.  The Board must consider whether the appellant's service connected disabilities affect his employability to the extent that a remand to the Director of Compensation to consider entitlement to a TDIU on an extraschedular basis is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  However, additional development is required prior to determining if referral for extraschedular consideration is warranted. 

In the application for increased compensation based on unemployability, the Veteran specifically indicated that his service-connected migraine headaches and bilateral corneal scars prevent him from securing or following any substantially gainful occupation.  He indicated that the combined effects of the conditions render him unemployable.  See also Correspondence and Third Party Correspondence 10/27/2016.

In a January 2016 eye conditions disability benefits questionnaire, the Veteran's private physician noted that Veteran's decreased clarity of vision makes it difficult for him to use a computer for any length of time.  

In the February 2016 VA examination for the Veteran's headache disability, the examiner reported that the condition impacted the Veteran's ability to work.  In this regard, the appellant reported that he is semi-retired and was self-employed with state planning and insurance.  He stated that being on a computer aggravates his headaches with leads to him being unproductive.  

The Board acknowledges that the while the available medical evidence of record indicates that the Veteran's service-connected disabilities impact his ability to work in that he has difficulty using a computer for long periods; it does not suggest, however, that the Veteran's service-connected disabilities render him unemployable.  Notwithstanding, the appellant has asserted that it was the combination of the effects of his service-connected disabilities which rendered him unemployable and that this was not considered.  He emphasized that he has been employed in the same profession for a number of years and is no longer able to work in the profession due to the service-connected disabilities.  

Given the available record, the Board finds it necessary to remand the claim for a "combined effects" medical opinion in order to sufficiently address the issue on appeal.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to an appropriate VA examiner for the purpose of obtaining an opinion commenting on the effects of the combination of the Veteran's service-connected physical and psychiatric disabilities on his ability to secure or follow gainful employment.

The examiner is advised that the Veteran is currently service connected for PTSD, migraine headaches, bilateral corneal scarring, tinnitus, pilonidal cyst surgical scar; and bilateral hearing loss.

The examiner should provide an opinion by commenting on the "combined effects" of the Veteran's service-connected disabilities on his ability to secure or follow gainful occupation.  In proffering an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.

Should the examiner determine that an in-person examination is necessary in order to render the opinion, such an examination should be scheduled.

All opinions expressed should be accompanied by supporting rationale.

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


